Citation Nr: 0520205	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a back disorder, described as degenerative joint disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a rating in excess of 20 
percent for the veteran's service-connected lumbar spine 
disorder.

In August 2002, the RO issued a rating action that assigned 
an increased rating of 40 percent for the veteran's service-
connected lumbar spine disability.  This increased evaluation 
was assigned an effective date of March 8, 2000, the date of 
receipt of the veteran's claim for an increased rating.  

The case was before the Board in September 2003 at which time 
the Board remanded the case for the RO to consider the 
changes in the rating criteria for the spinal disorder.

In September 2004 the RO issued a supplemental statement of 
the case.  The RO returned the case to the Board in December 
2004.

A copy of a letter dated in May 2005 from the veteran's 
representative addressed to a physician indicated that the 
veteran was seeking a total rating (100 percent) based upon 
unemployability resulting from the service-connected back 
disability.  If the veteran wishes to pursue such a claim, he 
should do so with specificity with the RO.


REMAND

A great deal of additional evidence has been added to the 
claims file since the RO issued the supplemental statement of 
the case in September 2004.  In addition, the service 
representative submitted an informal hearing presentation 
dated June 15, 2005.  With this presentation a very extensive 
medical file was submitted.  This included numerous treatment 
records, including pertinent records dated in April and May 
2005.  However, a waiver of RO review has not been received 
in conjunction with any of this evidence, nor has any of this 
evidence been reviewed by the RO.

It is asserted that the recent medical records show that the 
veteran's service-connected back disability has worsened.  
The Board concludes that a new VA examination for disability 
evaluation purposes is required to evaluate the current 
degree of impairment resulting from the service-connected 
back disability. 

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The veteran should be requested to 
identify any sources of treatment for his 
service-connected back disorder and to 
provide up-to-date information as to his 
employment status and the amount of time 
lost from work due to his back 
disability.  Any outstanding records 
identified by the veteran should be 
obtained and associated with the claims 
file.

2.  The RO should arrange for the veteran 
to undergo neurological and orthopedic 
examinations to evaluated his service-
connected back disability.  The claims 
file, including all of the additional 
evidence submitted since the September 
2004, must be made available to each 
physician designated to examine the 
veteran.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail. 

3.  After completing the above, the RO 
should again address the veteran's claim 
for an increased evaluation.  If the 
decision is not to his satisfaction, he 
must be provided with a supplemental 
statement of the case and offered an 
opportunity to respond.  A reasonable 
period of time for a response should be 
afforded.  The case should then be 
returned to the Board after compliance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

